DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office action is responsive to the amendment filed on December 6, 2018.  As directed by the amendment: claims 1 and 15 have been amended, no claims have been canceled, and no new claims have been added.  Thus, claims 1-15 are presently pending in the application.
Claim Objections
Claims 3, 14, and 15 are objected to because of the following informalities:  
In claim 1, line 14, it is suggested that “enable the formation of the at least portion of the body” be amended to read -- enable the formation of the at least a portion of the body -- to correct a typographical error.
In claim 3, line 3, it is suggested that “of a least a first strap” be amended to read -- of at least a first strap-- to correct a typographical error.
In claim 14, line 2, it is suggested that “a plurality of location at which the pattern” be amended to read -- a plurality of locations at which the pattern -- to correct a typographical error.
In claim 15, line 12, it is suggested that “enable the formation of the at least portion of the body” be amended to read -- enable the formation of the at least a portion of the body -- to correct a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 15 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 15 recites the limitation "the plurality of physical features" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2016/000040), in view of Lubke et al. (WO 2006/130903).
As to claim 1, Yu discloses a method of generating a configuration for a headgear that is customized for a particular patient who is in need of respiratory therapy (customization of patient interface component(s) including positioning and stabilizing structure 3300, Fig. 3A, paragraph [493]; headgear 15004 may be customized, Fig. 15A-B, paragraph [604]), the headgear having a plurality of physical features (straps of the headgear 3200, 15002 , see Fig. 3A, Fig. 15A-B, and/or attachment points 15040,15042, see Fig. 15A-B) and being usable with a mask component 3200, 15002 that supplies a flow of breathing gas to the patient's airways (Fig. 3A, Fig. 15A-B), the method comprising: receiving one or more parameters pertaining to the patient's head (head circumference; location/clearance of the ears, mouth, and eyes; head shape, neck shape; facial contours, see paragraphs [606]-[609]); subjecting at least some of the parameters to one or more algorithms to determine at least one of a length of a physical feature of the plurality of physical features and an angle between a pair of physical features of the plurality of physical features (length of straps and/or vector angles can be adjusted, see paragraphs [606]-[609], see also paragraph [554] where data is processed using algorithms to create the patient interface design); generating an outline of at least a portion of a body which, when formed, is usable to assemble therefrom at least a portion of the headgear (the design package includes CAD files of the individual components of the patient interface, which would include drawings of the headgear components, see paragraph [644]), the outline including the at least one of a length of a physical feature of the plurality of physical features and an angle between a pair of physical features of the plurality of physical features (the CAD drawings would have the lengths of the straps of the headgear); and outputting a pattern that is visible and that comprises the outline, the pattern being usable to enable the formation of the at least portion of the body (the patient can print a picture of the design for manufacturing, see paragraph [549]). 
While Yu lacks detailed description as to the limitation that the body is able to be formed from at least a first sheet of at least a first material, Lubke teaches manufacturing a headgear comprising straps from at least a first sheet of a first material (see Figs. 2, 3, 7a,7b, paragraph [00152] which describes that first and second headgear sections 220, 230 are constructed from two dimensional flat headgear material manufactured from a sheet before being joined to achieve the bowed three-dimensional headgear final form).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the method of Yu to include enabling the formation of the headgear portions from sheet(s) of material, as taught by Lubke, in order to simplify the manufacturing process.  
As to claim 2, the modified method of Yu discloses configuring at least a portion of the body to comprise as at least some of the physical features of the plurality of physical features at least one of one or more attachment points that are each structured to have a strap attached thereto and one or more straps; and outputting as at least a portion of the pattern the at least some of the physical features (see Yu, straps of the headgear 3200, 15002 , see Fig. 3A, Fig. 15A-B, and attachment points 15040,15042, see Fig. 15A-B). 
As to claim 3, the modified method of Yu discloses configuring the pattern to further include at least a first strap perimeter that is separate from the outline and that is usable to enable the formation, separate from the body, of at least a first strap from a sheet of material, the at least first strap being structured to be attached to an attachment point from among the one or more attachment points (as taught yb Lubke, where the headgear is manufactured from sheets of material into two separate portions 220, 230, Figs. 2, 3, 7a,7b, paragraph [00152]). 
As to claim 4, the modified method of Yu discloses outputting the pattern by imprinting it onto a substrate (patient can print the design, see Yu, paragraph [549]). 
As to claim 5, the modified method of Yu discloses outputting a proposed bill of materials (see Yu, paragraph [644], the complete design package may include the materials required for each component). 
As to claim 6, the modified method of Yu discloses receiving from the patient the one or more parameters (the head circumference and location of facial features come from measuring the patient, see Yu, paragraph [606]; also, the patient may input their preferences for other parameters such as material finishes, styles, etc., see Yu, paragraph [545]). 
As to claim 7, the modified method of Yu discloses imprinting on the pattern in the vicinity of an end of the at least first strap perimeter an instance of an indicium; and imprinting on the pattern in the vicinity of a portion of the outline that corresponds with the attachment point another instance of the indicium (as taught by Lubke, see A, B, C, D, Fig. 141-142).
As to claim 8, the modified method of Yu discloses offering to the patient an option to choose a location from among a plurality of location at which the pattern will be output and assembled (patient can print the design at home, see Yu, paragraph [549] the headgear can be assembled at local 3-D printing locations, see Yu, paragraph [647]). 
As to claim 15, Yu discloses a headgear 3300, 15004 (Fig. 3A, Fig. 15A-B) formed according to a method comprising: receiving one or more parameters pertaining to the patient's head (head circumference; location/clearance of the ears, mouth, and eyes; head shape, neck shape; facial contours, see paragraphs [606]-[609]); subjecting at least some of the parameters to one or more algorithms to determine at least one of a length of a physical feature of the plurality of physical features and an angle between a pair of physical features of the plurality of physical features (length of straps and/or vector angles can be adjusted, see paragraphs [606]-[609], see also paragraph [554] where data is processed using algorithms to create the patient interface design); generating an outline of at least a portion of a body which, when formed, is usable to assemble therefrom at least a portion of the headgear (the design package includes CAD files of the individual components of the patient interface, which would include drawings of the headgear components, see paragraph [644]), the outline including the at least one of a length of a physical feature of the plurality of physical features and an angle between a pair of physical features of the plurality of physical features (the CAD drawings would have the lengths of the straps of the headgear); and outputting a pattern that is visible and that comprises the outline, the pattern being usable to enable the formation of the at least portion of the body (the patient can print a picture of the design for manufacturing, see paragraph [549]). 
While Yu lacks detailed description as to the limitation that the body is formed from at least a first sheet of at least a first material, Lubke teaches manufacturing a headgear comprising straps from at least a first sheet of a first material (see Figs. 2, 3, 7a,7b, paragraph [00152] which describes that first and second headgear sections 220, 230 are constructed from two dimensional flat headgear material manufactured from a sheet before being joined to achieve the bowed three-dimensional headgear final form).  Therefore, it would have been obvious to one of ordinary skill in the art as of the effective filing date of the invention to modify the headgear of Yu to include forming the headgear portions from sheets of material, as taught by Lubke, in order to simplify the manufacturing process.  
Allowable Subject Matter
Claims 8-13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
Chun et al. (US 2015/0217518) discloses a computer implemented method and system for constructing a facial mask from facial images and biometric data of the patient.
Kimmel et al. (US 2019/0160247) discloses a method and system for constructing a facial mask from a 3-D model of the patient’s face.
Krishnasamy et al. (US 2016/0143766), Dunn et al. (US 2014/0209098), Formica et al. (US 2011/0197341) and Omura et al. (US 2009/0250065) each disclose a method of manufacturing a headgear for a respiratory mask.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to VALERIE L WOODWARD whose telephone number is (571)270-1479.  The examiner can normally be reached on Monday - Friday 8:30 am - 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENDRA CARTER can be reached on 571-272-9034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VALERIE L WOODWARD/Primary Examiner, Art Unit 3785